IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00229-CV
 
In the
Matter of the Marriage of
Stephen
Todd Davis and Diane Stacey Davis
and in
the Interest of
D.A.D.,
Y.N.D. and M.G.D., Children,
 
 
 

From the 249th District Court
Johnson County, Texas
Trial Court No. D200106299
 

MEMORANDUM  Opinion

 
On March 31, 2008, we sent a letter to Appellant
advising him that his Appellant’s Brief was required to have been filed on or
before February 9, 2008 and that he had not done so.  We further notified
Appellant that we may dismiss his appeal for want of prosecution unless within
21 days he reasonably explained his failure to file Appellant’s Brief and the
Appellee is not significantly injured by the Appellant’s failure to timely file
a brief.  No response has been filed.
Accordingly, the appeal is dismissed.  See
Tex. R. App. P. 38.8(a)(1),
42.3(b).
                                
                                       
PER CURIAM
 
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal
dismissed 
Opinion delivered and filed
May 21, 2008
[CV06]